                                 Case 2:20-cv-10428-VAP-PD Document 23 Filed 03/10/21 Page 1 of 1 Page ID #:460



                                                                                                                 JS-6
                                  1                              UNITED STATES DISTRICT COURT
                                  2                             CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Glasswerks LA, Inc.,
                                  6                     Plaintiff,              2:20-cv-10428-VAP-PDx
                                  7                     v.
                                                                                       Judgment
                                  8      Liberty Insurance Corporation et              (Dkts. 16, 17)
                                  9      al.,
                                 10                     Defendants.
Central District of California
United States District Court




                                 11
                                 12
                                            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14
                                            Pursuant to the Order Granting Defendants Liberty Insurance
                                 15
                                      Corporation and Liberty Mutual Insurance Company’s (“Defendants”)
                                 16
                                      separate Motions to Dismiss issued herewith, IT IS ORDERED AND
                                 17
                                      ADJUDGED that the action, Glasswerks LA, Inc. v. Liberty Insurance
                                 18
                                      Corporation et al., 2:20-cv-10428-VAP-PDx, is DISMISSED WITH
                                 19
                                      PREJUDICE. The Court orders that such judgment be entered.
                                 20
                                 21
                                 22   IT IS SO ORDERED.
                                 23      Dated:    3/10/21
                                 24                                                    Virginia A. Phillips
                                                                                  United States District Judge
                                 25
                                 26

                                                                            1
